[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action was brought by the Plaintiff, Rockville General Hospital, against the Defendant, Gary Wirzulis, to collect $6,705.57 that it claims is owed to it by the Defendant for reasonable and necessary medical services rendered to the Defendant. The Defendant denied the allegations of the complaint. Trial was held on December 3, 2002 at which time the court heard testimony from Donna Fecko, the collection manager and senior customer manager for the Plaintiff, and from the Defendant. The court also received as an exhibit the Plaintiff's itemized statement of charges and payments for the services rendered to the Defendant.
Based on the evidence presented, the court finds the following facts. On April 20, 1999 the Defendant went to the Plaintiff hospital because he had had angina pains and wanted to see a doctor concerning his heart. He was admitted and stayed one night. He agreed to stay only after he believed he would be placed in a semi-private room. Since he had no insurance, the Plaintiff only agreed to stay based on the assurance he would be placed in such a room. The cost of a semi-private room is between $1,000 and $1,300 per night. Instead, after being placed in a semi-private room and being moved for what he thought was a test, he was placed in the intensive care unit. The cost of his bed in that unit was $3,030. The Defendant would never have stayed in the hospital if he had known that he was going to be placed in intensive care rather than in a semi-private room. If he knew he was going to be placed in intensive care he would have left. The Defendant has paid $520 towards the bill.
Although the Plaintiff claims that the decision to place someone in the intensive care unit is solely that of the doctor when necessary for a patient's health and well-being, "[t]he right to refuse medical treatment is a right rooted in this nation's fundamental legal tradition of self-determination." McConnell v. Beverly Enterprises-Connecticut,209 Conn. 692, 701 (1989). The Defendant had a right to refuse placement in the intensive care unit and that his request that he be placed in a semi-private room be honored. He did not agree to be placed in the CT Page 2885 intensive care unit. Therefore he cannot be required to pay its costs. The cost of a semi-private room could have been as low as $1,000 compared to the cost of a bed in the intensive care unit of $3,030. Therefore the Plaintiff's claim will be reduced by $2,030.
Judgment shall enter in favor of the Plaintiff in the amount of $4,155.47. The Defendant shall make payments of $35 per week to the Plaintiff's counsel until said amount is paid in full.
Jane S. Scholl, J. CT Page 2886